Kiley, J. (dissenting):
I am satisfied within the meaning of the shop-book rule that the plaintiff kept no clerk, and the books were, therefore, properly received. If this is not so we should hold under the liberal practice required under section 1317 of the Code of Civil Procedure that the error, in view of the purchase slips and weekly slips delivered to the defendant, was a technical one only, and did not affect the substantial rights of the parties. I, therefore, dissent.
John M. Kellogg, P. J., concurs.
Judgment and order reversed and new trial granted, with costs to appellant to abide the event.